NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRETEL NOEMI GARCIA-GONZALEZ,                   No.    19-70830
AKA Gretel Gonzalez-Villatoro; HUGO
VILLATORO-GARCIA,                               Agency Nos.       A200-833-733
                                                                  A200-705-007
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Gretel Noemi Garcia-Gonzalez and Hugo Villatoro-Garcia, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion. Najmabadi

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ untimely

motion to reopen where petitioners failed to demonstrate changed country

conditions in Guatemala to qualify for the regulatory exception to the time

limitation. See 8 C.F.R. § 1003.2(c)(2)-(3); see also Najmabadi, 597 F.3d at 990-

91 (evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                         2                                    19-70830